Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 29, 2015

                                       No. 04-15-00621-CV

                             IN THE INTEREST OF J.C., a child,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015EM503338
                           Honorable Nick Catoe Jr., Judge Presiding


                                          ORDER
        On August 31, 2015, the trial court signed an order establishing the parent-child
relationship and determining conservatorship and visitation. See TEX. FAM. CODE ANN.
§ 160.601 (West 2014). A notice of appeal was due on September 30, 2015, and a motion for
extension of time to file a notice of appeal was due on October 15, 2015. See TEX. R. APP. P.
26.1, 26.3.
        On October 1, 2015, after the deadline to file the notice of appeal, the child’s father filed
a notice of appeal. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A]
motion for extension of time is necessarily implied when an appellant acting in good faith files a
[notice of appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in
which the appellant would be entitled to move to extend the filing deadline under Rule [26.3].”
(emphasis added)).
        We ORDER Appellant to SHOW CAUSE in writing within FIFTEEN DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP.
P. 10.5(b) (requirements for a motion for extension of time); id. R. 42.3(a) (dismissal for want of
jurisdiction). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See id. R. 42.3(c) (dismissal for failure to comply with court order).
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court